Order filed, January 7, 2013.




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-12-01168-CV
                                   ____________

                   CHARLES KEENER SCRUGGS, Appellant

                                            V.

                       HEATHER MAUDE LINN, Appellee


                  On Appeal from the County Court at Law No 1
                            Galveston County, Texas
                       Trial Court Cause No. 99FD2791


                                         ORDER

       The reporter’s record in this case was due January 4, 2013. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Lynnette Erskine, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM